875 F.2d 861
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wesley AVERY-BEY, Plaintiff-Appellant,v.Dan BOLDEN;  Frank Elo;  Herbert Grinage, Defendants-Appellees.
No. 88-2085.
United States Court of Appeals, Sixth Circuit.
May 31, 1989.
ORDER

1
Before MILBURN, Circuit Judge, CELEBREZZE, Senior Circuit Judge, and WILLIAM O. BERTELSMAN, District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 alleging that three constitutional deprivations occurred during a 1987 disciplinary hearing and subsequent reclassification to administrative segregation.  The district court ultimately found plaintiff failed to state a claim as to two of the allegations and granted summary judgment for defendants on the third.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we find the district court correctly decided the instant case.  Plaintiff's temporary stay in administrative segregation pending a misconduct hearing was constitutionally permissible.   Hewitt v. Helms, 459 U.S. 460, 473 (1983).  We also find the misconduct adjudication was supported by the quantity of evidence mandated in Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985).  Plaintiff was also not entitled to a second, reclassification hearing after being found guilty of the misconduct charge.   Walker v. Mintzes, 771 F.2d 920, 932-34 (6th Cir.1985).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation